Citation Nr: 1231443	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  07-09 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertension.

2.  Entitlement to an initial compensable rating for human papilloma virus (HPV), (genital warts).

3.  Entitlement to service connection for post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to August 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the RO in Waco, Texas, which assigned initial noncompensable ratings for hypertension and human papilloma virus following a May 2006 Board decision granting service connection and from a July 2008 rating decision which denied service connection for PTSD.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran testified before a Decision Review Officer at a March 2010 hearing at the RO.  A transcript has been associated with the file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a personal hearing before a Member of the Board at the RO in her September 2007 and February 2009 substantive appeals.  The Veteran failed to report for her scheduled hearing in May 2012.  The Veteran filed a May 2012 statement to the effect that she missed her hearing due to illness and requested rescheduling.  The Board finds that the Veteran has offered good cause for her failure to report for hearing.  The Board remands to provide the Veteran with another opportunity to testify before a Member of the Board at the RO.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the RO, and notify her of the scheduled hearing at the latest address of record.  This hearing is to be scheduled in accordance with applicable law.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


